MEMORANDUM**
Jawahar Lai, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision adopting and affirming the Immigration Judge’s denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
We conclude that substantial evidence supports the BIA’s decision because Lai’s driver’s license contradicts his statement that he lived in the Punjab continuously, an issue that goes to the heart of his asylum claim. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000) (documents submitted by petitioner which contradict petitioner’s testimony form the basis for an adverse credibility finding).
*274Because Lai failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153,1156 (9th Cir.2003).
Because Lai’s claim under the CAT is based on the same testimony that was found not credible, and he points to no other evidence that he could claim the BIA should have considered in making its determination under CAT, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.